Citation Nr: 0634499	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-09 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than August 29, 
2000, for the assignment of a 40 percent rating for 
lumbosacral strain.  

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
April 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, increasing the rating assigned 
for the veteran's service-connected lumbosacral strain from 
10 percent to 40 percent, effective from August 29, 2000.  In 
March 2002 action, the RO confirmed and continued the 
assignment of a 30 percent rating for the veteran's Hailey-
Hailey disease, and an appeal thereof followed; by subsequent 
decisions of the RO, the benefit sought by such appeal was 
granted, thereby removing such matter from the Board's 
jurisdiction.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in October 2004.  At 
that time, additional documentary evidence was submitted by 
the veteran along with a waiver of initial consideration of 
such evidence by the RO.  Thereafter, the Veterans Law Judge 
who conducted the October 2004 hearing retired from the 
Board, and the veteran was advised of this fact by the Board 
in a July 2006 letter to him, wherein he was also offered the 
opportunity to appear for another hearing.  In response, the 
veteran indicated that he did not desire an additional 
hearing.  He did request a copy of hearing transcript 
compiled in October 2004 and such was furnished to him in 
August 2006.  

Notice is taken that the veteran, during the course of the 
Board hearing in October 2004, offered testimony that the RO 
erred in its original grant of service connection for 
lumbosacral strain by not also granting service connection 
for disabilities of his cervical and thoracic spine.  The 
veteran further testified that, when service connection was 
initially granted for his lumbosacral strain, he was advised 
by his representative that such grant was for the back in 
general and that he was unaware at the time that such grant 
did not include disorders of other segments of the spine.  RO 
error was alleged in failing to grant service connection for 
a thoracic spine scoliosis shown in service and for his 
cervical spine disc disease at the time of the RO's initial 
consideration of his entitlement to service connection for a 
back disorder in 1988.  It was his further contention that 
the RO's failure to grant service connection for disorders of 
the cervical and thoracic spine somehow diminished the rating 
it assigned for disablement of his lumbosacral spine.  The 
matters raised, though they entail the spine, are not 
inextricably intertwined with the issue regarding on what 
date a 40 percent rating for lumbosacral strain is warranted 
and do not represent an impediment to the Board's 
consideration of the merits of the earlier effective date 
claim herein presented for appellate review.  The claims for 
service connection for disabilities of the cervical and 
thoracic spine, to include the question of clear and 
unmistakable error in the RO's July 1988 decision, are hereby 
referred to the RO for initial development and adjudication.  

There is also presented by this appeal the question of the 
veteran's entitlement to an increased rating for lumbosacral 
strain.  By a notice of disagreement filed in July 2002, the 
veteran timely initiated an appeal of the RO's June 2001 
action in which a 40 percent evaluation was assigned for the 
disorder in question.  Such was not followed by the issuance 
of a statement of the case, in contravention of the holding 
in Manlincon v. West, 12 Vet. App. 238 (1999).  Such matter 
is herein REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran-
appellant if further action is required on his part as to 
that matter.


FINDINGS OF FACT

1.  Received by VA on August 29, 2000, was the veteran's 
formal claim for an increased rating for lumbosacral strain.  

2.  An informal claim for an increased rating for lumbosacral 
strain was presented on August 25, 2000, the date that the 
veteran was seen as an outpatient at a VA medical facility 
for back complaints; no other formal or informal claim for 
increase for lumbosacral strain is shown since entry of a 
March 1991 claim that was fully adjudicated by the RO in its 
rating decision of June 1991.  

3.  Medical and other evidence compiled during the one-year 
period prior to the date of receipt of the veteran's claim 
for increase in August 2000 fails to denote the existence of 
an increased level of severity of his lumbosacral strain, 
such that a 40 rating is assignable earlier than August 29, 
2000.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than August 29, 2000, for entitlement to a 40 percent 
evaluation for the veteran's lumbosacral strain, have not 
been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 
3.326, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the VCAA was provided to 
the veteran by the RO through its June 2004 correspondence to 
him and expanded upon in a supplemental statement of the case 
of September 2005.  The Board finds that the veteran received 
notice and was aware of the evidence needed to substantiate 
his earlier effective date claim and the avenues through 
which he might obtain such evidence and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was advised to submit ay and all relevant 
evidence in his possession.  Thus, all necessary action has 
been taken to provide the veteran with notice required by the 
VCAA and as interpreted by the Court in its decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004), and Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

While all of the required notice was not provided prior to 
the initial RO decision on the claim, notice was complete 
prior to the September 2005 readjudication of the claim on 
the merits.  See Prickett v. Nicholson, No. 04-0140 (U. S. 
Vet. App. September 11, 2006).  The content of the notice 
complied fully with the requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  After notice was provided, the 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice.  The veteran has had multiple opportunities to 
submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  The Board finds that the 
failure to provide the veteran with the all the specific 
types of notice outlined in the VCAA prior to the initial 
unfavorable determination has not harmed the veteran and that 
no useful purpose could be served by remanding the case on 
that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (reversed on 
other grounds 444 F.3d 1328 (Fed. Cir. 2006).  See also 
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).  All the VCAA requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  Notice to 
him as to disability ratings or effective dates, per 
Dingess/Hartman, was initially furnished by the RO's April 
2006 correspondence.  In view of the fact that it is herein 
concluded that a preponderance of the evidence is against the 
veteran's entitlement to the requested benefit, any error as 
to the notice provided under Dingess/Hartman is found to be 
harmless.  Moreover, it is noted that neither the appellant-
veteran, nor his representative, challenges the timing or 
sufficiency of any notice provided, see Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005) (due process concerns 
with respect to VCAA notice must be pled with specificity), 
rev'd on other grounds 444 F.3d 1328 (Fed. Cir. 2006).  
Hence, there is no known impediment to the Board's entry of a 
final decision on the merits of the matter presented for 
review.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, all pertinent examination and treatment records, 
including service medical records, have been obtained and 
made a part of the veteran's claims folder to the extent that 
such records have been adequately identified or are otherwise 
available.  No VA medical examination is in order, pursuant 
to 38 C.F.R. § 3.159(c), for evaluation of the current 
severity of the disorder in question as the questions herein 
presented for review are whether a formal or informal claim 
for increase was pending prior to August 29, 2000, and 
whether medical evidence warranting the assignment of a 40 
percent rating for his service-connected lumbosacral strain 
was shown during the one-year period immediately preceding 
the VA's receipt of the August 2000 claim.  Accordingly, it 
is found VA has satisfied its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for an increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an award of increased 
compensation "will be the date of receipt of the claim or the 
date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Further, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2006).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability.  38 C.F.R. § 4.7 (2006).

In this instance, it is not disputed that the veteran's 
formal claim for increase for lumbosacral strain was received 
by VA on August 29, 2000.  Prior thereto, his most recent 
formal claim for increase for lumbosacral strain was 
submitted to VA in March 1991 and acted upon by RO action in 
June 1991, at which time the schedular rating for lumbosacral 
strain was increased from 0 percent to 10 percent.  Notice of 
such action was then furnished to the veteran at his address 
of record in July 1991, and because he failed to initiate an 
appeal of the June 1991 determination, such action was 
rendered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2006). While it is noted that much contact 
between VA and the veteran ensued during the period from 
October 1991 to May 1992, such was limited to actions leading 
to the creation of an overpayment of VA compensation based on 
the payment of benefits under more than one claim or social 
security number.  The record is devoid of any communication 
from the veteran from June 1991 to August 29, 2000, which 
indicates intent on his part to allege entitlement to an 
increased rating for his service-connected lumbosacral 
strain. 

Consideration of the pertinent medical evidence is likewise 
in order.  The record indicates that the veteran was seen at 
a VA medical facility on July 2, 2000, as a walk-in at the 
day Urgent Care-Emergency Clinic for no specified reason, and 
that he was again seen on August 25, 2000, in the Dermatology 
Clinic.  When evaluated on August 25, 2000, the veteran 
complained of back pain and an assessment of such was 
recorded; it was suggested by the clinician that the veteran 
return to the Physical Therapy Clinic to discuss the 
exercises which he stated were causing him pain, to which he 
responded that he had already been told by his physical 
therapist to taper the exercises.  It was further noted that 
he had not yet been offered an appointment for further 
consultation regarding his complaints and he was advised to 
inquire about such while he remained at the VA medical 
facility. 

The outpatient note of August 25, 2000, is not reflective of 
any communication or action demonstrating an intent on the 
part of the veteran to seek increased VA compensation for his 
service-connected lumbosacral spine or otherwise indicative 
of a reasonable probability of entitlement to increased 
benefits.  See 38 C.F.R. §§ 3.155(a).  That notwithstanding, 
pursuant to 38 C.F.R. § 3.157(b), the treatment note of 
August 25, 2000, must be viewed as an informal claim, which 
in this instance was followed by the submission of a formal 
claim within the requisite time frame.  Given that an 
informal claim for increase was filed on August 25, 2000, 
this case turns on the question of at what point in time an 
increase in disability occurred, since the effective date to 
be assigned is the later of the date of receipt of the claim 
or the date entitlement arose.  

Here, VA treatment records compiled prior to August 29, 2000, 
the effective date established by the RO, do not identify 
manifestations warranting the assignment of a 40 percent 
rating under the rating criteria applicable prior to the date 
in question.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5295 
(1999) or on the basis of alternate rating criteria, pain or 
functional loss with additional motion loss, or 
extraschedular criteria.  See 38 C.F.R. §§ 3.321(b), 4.40, 
4.45, 4.59 (1999).  Specifically, the record does not 
demonstrate the existence of manifestations, such as a 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
a standing position, a loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of the 
joint space, some of the above with abnormal mobility on 
forced motion, unfavorable ankylosis of the thoracolumbar 
spine or entirety of the spine, a marked interference with 
employment, or frequent periods of hospitalization, as might 
justify the assignment of a 40 percent evaluation.  In fact, 
the preponderance of the evidence in question is against a 
rating in excess of 10 percent prior to August 29, 2000.  X-
ray evidence dated during this time revealed some abnormal 
thoracic spine findings, to include a pathological fracture 
of T-4 and some apparent congenital abnormalities, but 
service connection was in effect for the lumbosacral spine 
and not the thoracic spine during this time.  Range of motion 
of the lumbar spine was no more than slightly limited and the 
preponderance of the evidence is against findings of muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in the standing position or any secondary 
neurological abnormalities.

In all, the medical and other evidence on file compiled prior 
to August 29, 2000, fails to denote the veteran's entitlement 
to a 40 percent evaluation for his service-connected 
lumbosacral strain.  In light of the prior action of the RO 
in assigning an effective date of August 29, 2000, and 
thereby implicitly finding such date to be the later of the 
date of claim and date entitlement arose, it follows based on 
the analysis herein presented that the record does not afford 
a basis for the assignment of an earlier effective date for 
the 40 percent rating for lumbosacral strain.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

As the preponderance of the evidence is against the veteran's 
earlier effective date claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); see 
also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An effective date earlier than August 29, 2000, for 
entitlement to a 40 percent rating for lumbosacral strain is 
denied.  


REMAND

As noted in the introduction above, pursuant to Manlincon, 
remand of the issue of the veteran's entitlement to a rating 
in excess of 40 percent for lumbosacral strain is needed for 
issuance of a statement of the case.  Notice is taken that, 
by a notice of disagreement filed in July 2002, the veteran 
timely initiated an appeal of the RO's June 2001 action in 
which a 40 percent evaluation was assigned for the disorder 
in question.  Such was not followed by the issuance of a 
statement of the case. 

Accordingly, this portion of the appeal is REMANDED for the 
following:

A statement of the case with respect to 
the June 2001 assignment of a 40 percent 
rating for lumbosacral strain, based on 
the veteran's timely filing of a notice 
of disagreement alleging entitlement to a 
rating greater than 40 percent, must be 
prepared and furnished to the veteran and 
his representative.  The veteran is 
hereby advised that if he wishes to 
preserve his right to appellate review of 
such matter by the Board, he must file a 
substantive appeal with respect to that 
matter within the 60-day period which 
follows the date of issuance of the 
statement of the case.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


